Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17852336 has a total of 37 claims pending in the application, of which claims 1-22 have been cancelled. 

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 7/19/22 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
III. REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10970089 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations can be met by claims from the patent as shown below.
Instant Application 
10970089 B2
Examiners Note
A computer program product for determining a classification of a medical diagnosis or description and providing a medical best practice recommendation based on a user entered medical observation in a user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable by a server computer to perform operations, the operations comprising
Claim 1: A computer program product for processing user entered medical observations in a user interface to obtain a medical best practice recommendation, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising:
EN A server is jut a type of computer made up of typical computer hardware and it would be obvious to one of ordinary skill in the art at the time the invention was made that information can be sent over a network to servers in order to transfer information and provide results as it is a fast and efficient way to communicate information to remote locations. 
 receiving, remotely over a communications network from a user computer providing a user interface, a medical observation of a patient entered by a user in the user interface;
Claim 1: receiving a medical observation of a patient entered by a user in a first user input field in an observation section in a user interface page to render in the observation section

classifying, using a machine learning module, the medical observation to produce a classification comprising a medical diagnosis or description for the patient;
 providing at least one of the medical observation in the observation section and the content in the impression section to a classification program, implementing a machine learning module, to classify into a machine classification comprising a medical finding based on at least one of the medical observation

determining a medical best practice recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient;
that provides medical best practice recommendations for each of possible machine classifications outputted from the machine learning module

and providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.
 generating an alert user interface rendered with respect to the user interface page, wherein the alert user interface renders the medical best practice recommendation from the rules engine 



	As can be shown above, each of the instant application limitations can be met by claims 1-4 of patent no. 10970089 B2 with small variations in language. This leads to a rejection of obvious type double patenting. 
	As per claims 24-37, these claims are also rejected for similar reasons over claims 1-4 of 10970089 B2. 

Double Patenting
Claims 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of application 17180678 Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations can be met by claims from the patent as shown below.
Claim 23-37  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 of copending Application No. 17180678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application can be met by the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 
17180678
Examiners Note
A computer program product for determining a classification of a medical diagnosis or description and providing a medical best practice recommendation based on a user entered medical observation in a user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable by a server computer to perform operations, the operations comprising
Claim 1: A computer program product for determining medical best practice recommendations for user entered medical observations, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising:
EN A server is just a type of computer made up of typical computer hardware and it would be obvious to one of ordinary skill in the art at the time the invention was made that information can be sent over a network to servers in order to transfer information and provide results as it is a fast and efficient way to communicate information to remote locations. 
 receiving, remotely over a communications network from a user computer providing a user interface, a medical observation of a patient entered by a user in the user interface;
Claim 1:  receiving a medical observation of a patient from a user;
EN: it would be obvious to on of ordinary skill in the art at the time of filing to include some sort of user interface as it would allow the user to easily input and receive information from the system.  
classifying, using a machine learning module, the medical observation to produce a classification comprising a medical diagnosis or description for the patient;
Claim 1: processing, by a classification program, implementing a machine learning module, the received medical observation to classify into a medical finding based on the received medical observation;

determining a medical best practice recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient;
Claim 1: provides best practice recommendations for each of possible medical findings outputted from the classification program, the medical finding to determine a medical best practice recommendation for the medical finding;

and providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.
 Claim1 : transmitting the medical finding and the medical best practice recommendation to render in a user interface;



	As can be shown above, each of the instant application limitations can be met by claims 23-29 of application 17180678 with small variations in language. This leads to a rejection of obvious type double patenting. 
	As per claims 24-37, these claims are also rejected for similar reasons over claims 23-29 of application 17180678. 

Double Patenting
Claims 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of application 17180678 Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations can be met by claims from the patent as shown below.
Claim 23-37  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 of copending Application No. 17180678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application can be met by the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 
17180678
Examiners Note
A computer program product for determining a classification of a medical diagnosis or description and providing a medical best practice recommendation based on a user entered medical observation in a user interface, the computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable by a server computer to perform operations, the operations comprising
Claim 1: A computer program product for determining medical best practice recommendations for user entered medical observations, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising:
EN A server is just a type of computer made up of typical computer hardware and it would be obvious to one of ordinary skill in the art at the time the invention was made that information can be sent over a network to servers in order to transfer information and provide results as it is a fast and efficient way to communicate information to remote locations. 
 receiving, remotely over a communications network from a user computer providing a user interface, a medical observation of a patient entered by a user in the user interface;
Claim 1:  receiving a medical observation of a patient from a user;
EN: it would be obvious to one of ordinary skill in the art at the time of filing to include some sort of user interface as it would allow the user to easily input and receive information from the system.  
classifying, using a machine learning module, the medical observation to produce a classification comprising a medical diagnosis or description for the patient;
Claim 1: processing, by a classification program, implementing a machine learning module, the received medical observation to classify into a medical finding based on the received medical observation;

determining a medical best practice recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient;
Claim 1: provides best practice recommendations for each of possible medical findings outputted from the classification program, the medical finding to determine a medical best practice recommendation for the medical finding;

and providing, over the communications network, the medical best practice recommendation to the user computer for display by the user computer.
 Claim1 : transmitting the medical finding and the medical best practice recommendation to render in a user interface;



	As can be shown above, each of the instant application limitations can be met by claims 23-29 of application 17180678 with small variations in language. This leads to a rejection of obvious type double patenting. 
	As per claims 24-37, these claims are also rejected for similar reasons over claims 23-29 of application 17180678. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
These claims denote a set of acts using a computer readable storage medium which contains computer readable program code that when executed cause a computer to complete those acts. The specification states that the computer readable storage medium “is not comprised solely of transmissions signals and includes physical and tangible components.” However, this leaves the phrase open to interpretation, which includes transmission lines and other types of computer readable mediums which are not statutory under U.S.C. 101. To overcome this rejection, please make it clear that the computer readable medium does not include signals by using the phrase “non-transitory computer readable storage medium."

IV. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 28-31 and 33-36are rejected under 35 U.S.C. 103 as being unpatentable over Zziwa (US 20130253940 A1) in view of Beraja et al (US 20110112848 A1). 
As per claims 23, 28 and 33, Zziwa discloses, “A computer program product for determining a classification of a medical diagnosis or description” (pg.5, particularly paragraph 0050; EN: this denotes taking in a symptom and applying diagnosis rules to identify at least one possible diagnosis). “and providing medical … recommendation based” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis). “based on a user entered medical observation in a user interface” (pg.10, particularly paragraph 0081; EN: this denotes entering symptoms, which the examiner is interpreting to be medical observations).  “The computer program product comprising a computer readable storage medium having computer readable program code thereon that is executable by a server computer to perform operations, the operations comprising” (Pg.7, particularly paragraph 0065; EN: this denotes the various hardware used to run the system. Pg.3, particularly paragraph 0030; EN: this denotes communication over the internet which includes servers). 
“Receiving, remotely over a communication network from a user computer” (Pg.3, particularly paragraph 0030; EN: this denotes communication over the internet which includes servers). “Providing a user interface, a medical observation of a patient entered by a user in the user interface” (pg.10, particularly paragraph 0081; EN: this denotes entering symptoms, which the examiner is interpreting to be medical observations).  
“classifying, using a machine learning module, the medical observation to produce a classification comprising a medical diagnosis or description for the patient” (pg.5, particularly paragraph 0050; EN: this denotes taking in a symptom and applying diagnosis rules to identify at least one possible diagnosis. This denotes the system adding new information over time from experts, which meets the broadest reasonable interpretation of machine learning).
“determining a medical … recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis).
“providing, over the communications network, the medical … recommendation to the user computer for display by the user computer” (Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis as well as multiple potential diagnosis).
However, Zziwa fails to explicitly disclose, “medical best practice recommendation”  
Beraja discloses, “medical best practice recommendation”  (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment). 
Zziwa and Beraja are analogous art because both involve medical diagnosis. 
At the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Beraja in order to use rules to recommend a medical best practice recommendation
	The motivation for doing so would be to “allow[] a user to access readily updated medical information to make a medical decision” (Beraja, Pg.2, paragraph 0013) or in the case of Zziwa, allow the system to use rules based systems to select best practice recommendations for the recommendations of the Zziwa reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of medical diagnosis to combine the work of Zziwa and Beraja in order to use rules to recommend a medical best practice recommendation
As per claims 24, 29 and 34, Zziwa fails to explicitly disclose, “wherein determining a medical best practice recommendation comprises determining, using computer readable program code implementing a rules engine, the medical best practice recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient.”
Beraja discloses, “wherein determining a medical best practice recommendation comprises determining, using computer readable program code implementing a rules engine, the medical best practice recommendation for the patient based on the classification comprising the medical diagnosis or description for the patient”  (pg.2, particularly paragraph 0015-0016; EN: this denotes rules engines for medical treatment recommendations; Pg.11-12, particularly paragraphs 0107-0109; EN: this denotes using the database system of rules to determine best practices for the recommendations. Here the medical condition of the user would be the medical diagnosis provided by the Zziwa reference).
As per claims 25, 30, and 35, Zziwa discloses, “wherein the computer readable program code implementing the … is separate from the computer readable program code implementing the classifying the medical observation, such that the computer readable program code implementing the … is independently updatable relative to the computer readable program code implementing the classifying in order to update medical… recommendations… ” (pg.5, particularly paragraph 0050; EN: this denotes taking in a symptom and applying diagnosis rules to identify at least one possible diagnosis. This denotes the system adding new information over time from experts, which meets the broadest reasonable interpretation of machine learning. Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis.  As the rules engine described by Beraja is separate from the classification system of Zziwa for diagnosis, it is clear that these are two separate systems).
Beraja discloses, “rules engine”, “of the rules engine”  (pg.2, particularly paragraph 0015-0016; EN: this denotes rules engines for medical treatment recommendations; Pg.11-12, particularly paragraphs 0107-0109; EN: this denotes using the database system of rules to determine best practices for the recommendations. Here the medical condition of the user would be the medical diagnosis provided by the Zziwa reference. This reference further denotes updating the medical information to provide the proper best practice recommendation).
“medical best practice recommendation” (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
As per claims 26, 31, and 36, Zziwa discloses, “Wherein the operations further comprise providing to the user computer a medical reference citation associated with the provided medical … recommendation for display by the user computer” Pg.10-11, particularly paragraph 0083; EN: this denotes displaying recommendations for treatment and prevention in response to potential diagnosis. Here the references provided are the medical citations). 
Beraja discloses, “medical best practice recommendation”  (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
	

Claim Rejections - 35 USC § 103
Claim 27, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zziwa (US 20130253940 A1) in view of Beraja et al (US 20110112848 A1). as applied to claims 23, 28, and 33 above, and further in view of Serrano-Morales (hereinafter Serrano, US 20080208786 A1).  
As per claims 27, 32, and 37, Zziwa discloses, “receiving, remotely over the communications network from the user computer, information indicative of the user having rejected the medical …” (Fig. 6 and associated paragraphs; Pg.3, particularly paragraph 0027; EN: this denotes the system allowing acceptance or rejecting of proposals from the system).
Beraja discloses, “medical best practice recommendation” (Pg.10, particularly paragraph 0098; EN: this denotes providing best practices information related to medical care and treatment).
Zziwa fails to explicitly disclose, “rejecting… the recommendation; and retraining the machine learning module based at least in part on said information” 
Serrano discloses, “rejecting… the recommendation; and retraining the machine learning module based at least in part on said information” (Pg.2, particularly paragraph 0028; EN: this denotes rejecting recommendations as well as taking feedback and learning from those rejected recommendations to update agents/rules/etc. When combined with the Zziwa/Beraja references, this denotes learning from rejected recommendations). 
Serrano and Zziwa modified by Beraja are analogous art because both involve recommendation systems. 
Before the effective filing date it would have been obvious to one skilled in the art of recommendation systems to combine the work of Serrano and Zziwa modified by Beraja in order to reject recommendations and learn from that rejection. 
	The motivation for doing so would be to “updat[e] agents, rules and other logic within runtime manager” (Serrano, Pg.2, paragraph 0028) or in the case of Zziwa modified by Beraja, allow the system to learn from rejected recommendations in order to provide better ones in the future. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of recommendation systems to combine the work of Serrano and Zziwa modified by Beraja in order to reject recommendations and learn from that rejection.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198